DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: At paragraph 6, the specification recites, “Figs. 6 are views illustrating…Fig. 7 is…”.  The figures however, are labeled as Figure 6(a), 6(b), 7(a), 7(b).  The specification should be accordingly amended to be consistent with the labeling in the drawings.
Appropriate correction is required.

Drawings
Figures 6(a), 6(b), 7(a) and 7(b) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  As presented at paragraph 21 of the specification, figure 6 and 7 are depicted as illustrating a conventional bagged jelly food.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the projecting portion is cut off in a lateral direction so that the fluid material is pushed out.”  Since the claim recites that the pillow packaging bag is sealed (line 2), It is not clear as to whether the claim is intending to recite a sealed packaging bag which has a projecting portion that is capable of being cut off in a lateral direction, or whether the claim is intending to recite an open packaging bag with the projecting portion being removed.  Clarification is required.
Claims 2-3, 5-8 are rejected based on their dependence to a rejected claim. 
Claim 2 recites the limitation, “wherein the back seal is folded to the direction away from the retreated portion.”  Applicant’s specification at page 15, paragraph 50 discloses that the back seal 21 is coupled to the retreated portion 24.  Thus, it is not 
Claim 8 recites the limitation, “excellent in lateral-cutting property.”  This is seen to be a relative term as neither the claims nor specification clarify what it means for the cutting property to be “excellent.”   For the purpose of examination, this limitation has been construed to mean that the packaging film is able to be laterally torn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Koyama (JP 2015037977 - cited on IDS; the IDS cited machine translation has been relied on herein).
Regarding claim 1, Koyama discloses a packaging bag with contents (see figure 13).  As disclosed in the abstract, Koyama discloses liquid detergent, and thus reads on a fluid material.  As shown in figure 13, the package is a sealed pillow packaging bag.   Koyama further discloses a lateral seal disposed on an upper end of the pillow packaging bag (see figure 10, 13, item 11) having a projecting portion (figure 10, 13, item 17), and a retreating portion formed in a stepped state, and the retreating portion is formed with an inclination toward a direction away from the projecting portion (see 
The projecting portion (17) is also cut off laterally due to the tear notch 16 so that the fluid material is pushed out (see paragraph 38 of the machine translation; see also paragraph 69 which discloses squeezing of the pouch).
Regarding claim 3, Koyama discloses a cutting off notch provided on an inner edge portion connecting the projecting portion and the retreated portion (figure 13, item 16).
Regarding claim 8, in view of the rejection under 35 U.S.C. 112b and because Koyama already discloses that the projecting portion can be torn laterally (see paragraph 38 and figure 3), it is seen that this reads on the pillow packaging bag formed of a packaging film having “excellent” lateral cutting property.  At paragraph 8, Koyama also discloses that the pouch should be able to be reliably torn and thus is seen to read on excellent lateral cutting property.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (JP 2015037977) in view of Deep (WO 2007113066).
Regarding claim 2, it is not clear as to what it means for the back seal to be folded to the direction away from the retreated portion, as discussed above under 35 U.S.C. 112b.  Nonetheless, figure 13 of Koyama shows that the back seal is folded and can be construed as pointing away from the retreated portion.  It is noted that Deep can be construed as showing two retreated portions on opposing sides of the projecting portion (see figure 1 and 2, near item 5).  The back seal 106 can be construed as being folded away from a part of the retreating portion, as shown in figure 4.  To thus modify Koyama and to fold the back seal into a direction that is away from a part of the retreated portion would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.

Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe (JP 2007223616) in view of Koyama (JP 2015037977) and Deep (WO 2007113066).  
Regarding claim 1, Wantanabe discloses a packaging bag with contents (see at least, paragraph 1 of the machine translation), the packaging bag being filled with a fluid material and where the bag is sealed (see the figures and paragraph 1).  The packaging bag has a lateral seal (figure 5, item 33) disposed on an upper end of the packaging bag and has a projecting portion (figure 5, item 36) and a retreated portion (figure 5, item 33) formed in a stepped state.  The retreated portion extends away from the projecting portion and there is a back seal (see figure 5, item 29a, b, 30) disposed on a rear surface of the packaging bag.  The back seal is coupled to the lateral seal at the retreated portion, as shown in figure 5.  As Wantanabe discloses that the projecting portion has notches 35, it is seen that the projecting portion is cut off in a lateral direction so that fluid is pushed out.  
Claim 1 differs from Wantanabe in specifically reciting, “the retreated portion is formed with an inclination toward a direction away from the projecting portion.”
It is initially noted however, that rotating Wantanabe’s bag as shown in figure 5 would result in the retreated portion being inclined toward a direction away from the projecting portion, as shown by annotated figure 5 below:

    PNG
    media_image1.png
    277
    504
    media_image1.png
    Greyscale

In any case, it is noted that Koyama teaches a similar configuration of a pillow packaging bag as that of Wantanabe (see Koyama figure 13) but where the retreated portion is formed with an inclination toward a direction away from the projecting portion (see figure 13 and at least, paragraph 14).  Koyama also teaches that the pouch is squeezable and the fluid contents can be accordingly removed from the open spout (see paragraph 69).  This teaches one having ordinary skill in the art that the inclined portion would also have facilitated dispensing of the contents.  As such, it would have been obvious to one having ordinary skill in the art to modify Wantanabe’s configuration and to use another configuration for the upper seal, used in a similar type of package, as taught by Koyama as a substitution of one expedient for another both recognized as conventional sealing arrangements for pouches with a cuttable projecting portion, where such a modification would have been advantageous for allowing the contents to be more easily dispensed, as the inclined portion would have allowed the fluid to accordingly flow more easily toward the dispensing spout.
Further regarding the back seal folded along the inclination, this has been further taught by Koyama as shown at figure 13.  As Wantanabe already teaches a back seal that overlaps with the retreated portion, it would have been obvious to one having 
Regarding claim 2, it is not clear as to what it means for the back seal to be folded to the direction away from the retreated portion, as discussed above under 35 U.S.C. 112b.  Nonetheless, figure 13 of Koyama shows that the back seal is folded and can be construed as pointing away from a retreated portion.  It is noted that Deep can be construed as showing two retreated portions on opposing sides of the projecting portion (see figure 1 and 2, near item 5).  The back seal 106 can be construed as being folded away from a part of the retreating portion, as shown in figure 4.  Modification of Wantanabe to thus use conventional configurations for a similar back seal would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional configurations of similar back seals for similar types of pouches.
Regarding claim 3, Wantanabe teaches that there is a cutting off notch provided on an inner edge portion connecting the projecting portion and the retreated portion (see figure 5, item 35).  
Regarding claim 8, Wantanabe teaches that the package is tearable at the notch, 35, and this is therefore seen to teach that the packaging bag of Wantanabe is formed of a packaging film that is excellent in lateral cutting property.  It is further noted however, that Koyama similarly desires for the bag to be tearable at the projecting portion (paragraph 8) and this is similar to Wantanabe.  To thus modify Wantanabe if necessary and use films that can be easily torn at the tearable portion would thus have been obvious to one having ordinary skill in the art, for ease of removing the projecting portion for accessing the contents.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (JP 2015037977) in view of Funaki (US 20080115458 - cited on IDS) and as being unpatentable over the combination as applied to claim 1 above, which relies on Wantanabe (JP 2007223616) as the primary reference and in further view of Funaki (US 20080115458).
Claim 5 differs from Koyama and the Wantanabe/Koyama/Deep combination in specifically reciting that “a sharp-edge preventing portion is provided at a corner of the pillow packaging bag.”
However, Funaki teaches a pillow packaging bag, where there are sharp-edge preventing portions at corners (see figure 1, item 1D), where this buffering region preventing pin holes in adjoining pillow packaging bags (see paragraph 86) and 
As both Koyama and Wantanabe are packaging fluid contents, to thus modify Koyama and Wantanabe to provide shop edge preventing portions at a corner of the pillow packaging bag would have been obvious to one having ordinary skill in the art for the purpose of preventing the formation of acute angular portions and preventing pin holes in the adjoining pillow packaging bags.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (JP 2015037977) in view of Wantanabe (JP 2007223616) and either, Tsuruta (JP 2010213690 - cited on IDS) or Tsuruta (JP 2015223166 - cited on IDS), and as being unpatentable over the combination as applied to claim 1 above, which relies on Wantanabe (JP 2007223616) as the primary reference and in further view of either Tsuruta (JP 2010213690) or Tsuruta (JP 2015223166).
Claims 6-7 differ from Koyama and the Wantanabe combination in specifically reciting that the fluid material is a gel-state confectionery (claim 6) and that the gel-state confectionery is Konjac-containing jelly (claim 7).
It is noted however, that while Koyama is primarily concerned with fluids such as detergents, it is noted that Wantanabe teaches similar types of pouches, which can be used for both edible and non-edible fluid materials (see paragraph 1).  Furthermore, Tsuruta’690 teaches packaging bags that have a spout portion (figure 6), which can be used for packaging Konjac-containing jelly confectioneries (see the figures and at least, paragraph 1, paragraph 28).  Such Konjac containing jellies are known as confectioneries, especially as Tsuruta’690 teaches that the jelly can have sugars and fruit juices (paragraph 21).  Tsuruta’166 further teaches packaging bags for Konjac containing jelly 
Regarding the Wantanabe combination, Wantanabe already teaches in paragraph 1 that the packaging bag can contain fluid materials and various types food.  
While not specific to the food being a gel-state confectionery and a konjac containing jelly, Tsuruta’690 and Tsuruta’166 have been relied on as discussed directly above to teach that it has been conventional to package konjac containing jelly into packaging bags having a tear off projecting spout.  To thus modify the Wantanabe/Koyama/Deep combination and to package konjac-containing jelly into Wantanabe’s pouch would thus have been obvious to one having ordinary skill in the art, based on conventional types of food recognized in the art to also be dispensed from packaging bags that have a projecting part that has a removable portion so that the contents can be pushed out of the pouch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/           Primary Examiner, Art Unit 1792